Order entered June 16, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01217-CV

             IN THE INTEREST OF P.G.G., B.N.G., AND R.T.G., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-05-03154

                                            ORDER
       This appeal stems from proceedings following our reversal and remand, in appellate

cause number 05-12-01001-CV, of the trial court’s order holding appellee in contempt for failure

to pay child support, granting judgment for arrearages, and suspending commitment. Appellant,

appearing pro se, filed her brief May 5, 2015, making appellee’s brief due June 4, 2015. See

TEX. R. APP. P. 38.6(b). Appellee did not file his brief by that date, but filed a motion to dismiss

the appeal. Appellee asserts in his motion that appellant’s brief “is based upon the record filed in

. . . 05-12-01001-CV,” and that record is not before the Court.

       We note appellant requested on May 13, 2015 a supplemental reporter’s record

containing, in part, the record filed in the previous appeal. To date, however, the supplemental

record has not been filed.

       For efficiency purposes, we ORDER, on our own motion, the reporter’s record in

appellate cause number 05-12-01001-CV transferred into this appeal. We further ORDER
Tanner Joy Feast to file, no later than June 30, 2015, the record of the trial court’s February 13,

2014 and August 22, 2014 hearings as designated in appellant’s May 13th request.

           We DENY appellee’s June 4, 2015 motion to dismiss appeal and ORDER appellee to

file his brief no later than July 15, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Feast and the

parties.




                                                     /s/    CRAIG STODDART
                                                            JUSTICE